Citation Nr: 1127235	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Payment of disputed attorney's fees from past-due benefits based on the grant of service connection for sarcoidosis.

(The issues of entitlement to an initial evaluation in excess of 30 percent for sarcoidosis and earlier effective dates for the grant of service connection for peripheral neuropathy of the lower extremities, osteoporosis of the left hip, and costochondritis are the subjects of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  A March 2005 Board decision denied service connection for sarcoidosis.

2.  The Veteran entered into a fee agreement with J.C.B. in August 2005; this agreement meets the basic statutory and regulatory requirements for payment of attorney fees from past due benefits.

3.  In January 2008 the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision in which the Board's decision was vacated and remanded; J.C.B. participated in the appeal before the Court.

4.  In correspondence dated in November 2008, the Veteran relieved J.C.B. of his duties.

5.  In a January 2009 decision, the Board granted service connection for sarcoidosis; the RO effectuated the grant of service connection in a February 2009 rating decision.


CONCLUSION OF LAW

The criteria for the payment of attorney's fees from past-due benefits based on a grant of service connection for sarcoidosis in a June 2009 RO rating decision are met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

An attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 31 of Title 38 of the United States Code, but rather is seeking a decision on how those benefits will be distributed under another Chapter (in this case, Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Nevertheless, the Veteran has been afforded appropriate notice and assistance.  A February 2009 fee determination letter advised him of the regulatory provisions pertaining to fee determinations, and explained the basis for the amount withheld for his attorney.  He was provided a Statement of the Case (SOC) in July 2010 that advised him of the reasons and bases for the RO's decision.  The Veteran was afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.

The Veteran has been advised of his entitlement to hearings before the RO's hearing officer and/or before the Board in conjunction with his appeal, but he has not requested such a hearing.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  As the issue before the Board is not related to a medical condition, there is no purpose to be served at this point by obtaining medical records or providing medical examination.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Under both the pertinent VA statute and regulation, an attorney may charge fees only if both of the following conditions have been met: (1) a final Board decision has been promulgated with respect to the issue involved, and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c).  See In the Matter of the Fee Agreement of Mason, 13 Vet. App. 79, 83-86 (1999).

Case law reflects the same conclusion as above.  A fee agreement may be entered into between a claimant and an attorney for services provided only after the Board makes a final decision on the issue involved in a case.  In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 (1993).  The issue extant in the final Board decision in a case must be the same issue for which the attorney is seeking payment.  In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997).

The term past-due benefits refers to a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board, or the lump sum payment which represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 20.609(h)(3).

A "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401(a) (2010).

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those Notices of Disagreement (NODs) filed 180 days after the passage of the Act (that is, on or after June 20, 2007).  Here, the Veteran's June 2001 NOD clearly predated the June 20, 2007 effective date of the statutory changes.  As such, only the prior version of § 5904, as listed above, applies here.

VA also promulgated regulations implementing the Act on May 22, 2008.  These regulations, effective June 23, 2008, involved the replacement of 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636, among other things.  However, these changes only apply to fee agreements entered into on or after June 23, 2008.  See 73 Fed. Reg. 29,852, 29, 866 (May 22, 2008).  Therefore, the changes do not apply in the present case, since the fee agreement here was entered into in August 2005.

In summary, only the prior versions of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 are for consideration in this case.

The Veteran contends that, as he dismissed his attorney in November 2008, he should not receive the portion of past due benefits pertaining to the period following his dismissal.  In essence, the Veteran argues that payment of his attorney for the period following his dismissal is not reasonable.  Specifically, he has stated that following the award of attorney fees in May 2008 the attorney became distant and unavailable.  He notes that he researched and prepared arguments to the Board without the assistance of his attorney and that the Board ultimately granted his claim.  

Initially, the Board finds that the fee agreement satisfied the basic statutory and regulatory requirements set forth in 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609.  Specifically, a final decision had been promulgated by the Board in March 2005 and the attorney was retained in August 2005, not later than one year following the date of the Board's final decision.  That agreement also provided that a fee equal to 20 percent of the total amount of any past-due benefits were to be withheld by the VA and paid directly to the attorney.  The particular issue of meeting the basic statutory and regulatory requirements of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609(c) is not disputed by the Veteran.

The Board also finds that the requirements of section 20.609(h) have been met.   That is, (1) the total fee payable (excluding expenses) did not exceed 20 percent of  the total amount of the past-due benefits awarded, (2) the amount of the fee was contingent on whether the claim is resolved in a manner favorable to the claimant, and (3) the award of past- due benefits results in a cash payment to a claimant from which the fee may be deducted.  See also 38 U.S.C.A. § 5904(d)(2)(A). 

Upon review of the evidence, the Board finds the specific factors delineated in 38 C.F.R. § 20.609(e) as to the reasonableness of the attorney's 20 percent fee rate are met in this case.  First, the Board has considered the extent and type of services J.C.B. performed.  38 C.F.R. § 20.609(e)(1).  J.C.B. submitted motions and briefs before the Court.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, the Board, and the RO; review of various correspondence and pleadings of General Counsel; preparation of pleadings; and various communications.  Moreover, the attorney's efforts resulted in the full grant sought on appeal.

Second, the Board must consider the complexity of the case.  38 C.F.R. § 20.609(e)(2).  In this case, the Veteran sought service connection for sarcoidosis, which was initially denied by the Board.  The Veteran's attorney had input before the Court, and the Court issued a memorandum decision which vacated and remanded the issue of entitlement to service connection.   This case has a long and complex procedural  history, benefits having been previously finally denied under two theories of entitlement.

Third, the Board must consider the level of skill and competence required of the representative in giving the services.  38 C.F.R. § 20.609(e)(3).  In that regard, the Board notes that J.C.B. is an established representative of claimants before the Board and Court and is considered competent to render those services.  There is no evidence to the contrary.

Fourth, the Board must consider the amount of time the representative spent on the case. 38 C.F.R. § 20.609(e)(4).   While there is no evidence specifically showing the amount of hours the attorney devoted to this case, his work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, the Board, and the RO; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; and preparation and review briefs and motions to the Court.  Thus, the Board cannot conclude from the evidence that an inadequate amount time was spent on this case.

Fifth, the Board must consider the results the representative achieved, including the amount of any benefits recovered.  38 C.F.R. § 20.609(e)(5).  The former attorney, as noted, submitted motions and briefs before the Court that influenced the Court's vacation and remand of the Board's decision, and the Board's eventual grant of service connection.  In February 2009 the RO awarded $37,641.60, of which $7,528.32 was withheld for his former attorney.   In October 2009, following addition of the Veteran's dependents to his award, the RO awarded $9,432.20, of which $1,886.44 was withheld for the attorney.  The Board acknowledges that J.C.B.'s representation was terminated in November 2008 prior to the Board's favorable January 2009 decision that granted service connection.  
Regardless, the attorney's efforts contributed to the favorable resolution of the Veteran's appeal before the Board.

Sixth, the Board must consider the level of review to which the claim was taken and the level of review at which the representative was retained.  38 C.F.R. § 20.609(e)(6).  In this regard, J.C.B. represented the Veteran before the VA as well as the Court, although the majority of work was accomplished at the Court level.

Seventh, the Board must consider the rates charged by other representatives for similar services.  38 C.F.R. § 20.609(e)(7).  In this respect, the Board considers the rates charged by the Veteran's representative to be comparable.  The 20 percent contingent fee awarded upon a favorable disposition is commonplace in this area of practice before the VA.  In addition, VA regulation specifically provides that attorney fees may be based on a percentage of benefits recovered.  38 C.F.R. § 20.609(e).  There is nothing irregular about it.

Eighth, the Board must consider whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e)(8).  In this case the Veteran's claim was denied by the Board in March 2005.  J.C.B. assisted him in successfully obtaining an opportunity to vacate and remand his case and helped him do so.  These efforts, particularly referring to pertinent, additional favorable evidence for the grant of service connection, achieved beneficial results.  The payment of fees was contingent upon the award of any past-due benefits to the Veteran on the basis of his claim following a remand by the Court.  Again, based in significant part to J.C.B.'s efforts before the Court and the Board, the RO awarded a total of $47,073.80, of which $9,414.76 was awarded to J.C.B.

Consequently, in light of the facts and circumstances of this case, the Board finds a reasonable fee for the Veteran's former attorney represents 20 percent of past-due benefits awarded the Veteran in the amount of $9,414.76.  The Board finds that the fee fairly and accurately reflects the former attorney's contribution to and responsibility for the benefits awarded.



ORDER

Reasonable attorney fees from past-due benefits representing 20 percent of the Veteran's compensation award or $9,414.76 are granted pursuant to the fee agreement between the Veteran and his former attorney, and subject to the provisions governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


